EXHIBIT 10.2


 


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


 

First Amendment to Employment Agreement (“First Amendment”) effective
December 30 2008, between Virtual Radiologic Corporation, a Delaware corporation
(“Company”), and Eduard Michel, M.D., (“Executive”).

 

Whereas, Company and Executive are parties to an Employment Agreement dated
July 1, 2007 (“Original Agreement”); and

 

Whereas, Company and Executive desire to amend the Original Agreement to comply
with the requirements of Section 409A of the Internal Revenue Code.

 

Now therefore Company and Executive agree as follows:

 


A.                                   SECTION 4(E)(5) “COMPENSATION” OF THE
ORIGINAL AGREEMENT IS AMENDED BY ADDING A NEW SUBSECTION (D) TO READ AS FOLLOWS:


 

(d) Notwithstanding anything to the contrary herein, if Executive is a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Internal
Revenue Code as of the date of any termination, any benefits otherwise due under
this Section 4(e) during the first six months following the date of termination
shall be provided in one lump sum six months after the date of termination. 
However, that any payment or portion thereof which is subject to an exemption
for separation pay to specified employees as provided under Section 409A and the
relevant Treasury Regulations, or is subject to any other exemption provided
under Section 409A and the relevant Treasury Regulations allowing for payment to
a specified employee prior to the date that is six (6) months after the date of
separation from service, may be paid to Employee within thirty (30) days of the
termination date once all applicable releases have been signed by the Executive
and returned to the Company.

 

B.                                     The Original Agreement, as amended by
this First Amendment, shall continue in full force and effect according to its
terms.

 

(the balance of this page is intentionally left blank)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

COMPANY

 

 

 

Virtual Radiologic Corporation

 

 

 

 

 

By:

/s/ Rob Kill

 

 

Name:   Rob Kill

 

 

Its:   President

 

 

 

 

 

EXECUTIVE

 

 

 

Eduard Michel, M.D.

 

 

 

 

 

By:

/s/ Eduard Michel

 

--------------------------------------------------------------------------------